The Court,

without considering the merits of the petition, re fused to grant another review, on the ground that the statutes of 1788, c. 11, and of 1791, c. 17, vesting a discretionary power in tire Court to grant reviews, did not authorize the Court to grant a second review, after a former one had been granted and prose outed.
The Court observed that the first statute authorized the granting of a review only in the particular cases there mentioned ; and it was provided that only one review should be granted by virtue of that act. By the second section of the last statute, the Court have a discretionary power to grant reviews, without being limited to the particular cases named in the first statute, any omissions therein notwithstanding. The extending, in this manner, of this discretionary power of the Court, was not a repeal of the proviso, that but one review should be granted. And it was not necessary, for the purposes of justice between the parties, to consider this proviso as repealed ; for, after a verdict on a review thus specially granted, the Court might set it aside for any reasonable and legal cause, and direct a new trial.
It was ordered that the petitioners take nothing by their petition, and that the respondent have his costs.